 In the MatterOfMIDLAND STEAMSHIPLINEs, INC.andNATIONALMARITIME UNION OF AMERICA(C.I.0.)Case No. 8-C-1729.-Decided January 16,1946DECISIONANDORDEROn June 20, 1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent hadnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the copy of the Intermediate Report attached hereto.There-after the NMU filed exceptions to the Intermediate Report.No requestfor oral argument before the Board was made by any of the partiesand none was held. The Board has considered the rulings made bythe Trial Examiner at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsfiled by the NMU, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint against the respondent, Mid-land Steamship Lines, Inc., Cleveland, Ohio, be, and it hereby is,dismissed.INTERMEDIATE REPORTMr. George F. Hayes,for the Board.Messrs. Duncan, Leckie, McCreary, Schlit-- & Hinslea,byMr. Lucian Y. Pay,of Cleveland, Ohio, for the respondent.Mr. Frank Jones,of Cleveland, Ohio, andMr. Jack Kramer,of Buffalo, N. Y.,for the NMU.STATEMENT OF THE CAREUpon an amended charge duly filed by National Maritime Union of America(C. I. 0.), herein called the NMU, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Eighth Region (Cleveland,65 N. L.R B, No. 86519 520DECISIONSOF NATIONALLABOR RELATIONS BOARDOhio), issued its complaint dated April 3, 1945, against Midland SteamshipLines, Inc., herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint together with the notice of hearing thereon were duly served upon therespondent and the NMU.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent : (1) between April 1944 and June 1944 engaged in a planand continuous course of anti-union conduct, urged, persuaded, and warned itsemployees to refrain from joining or voting for the NMU in a Board-orderedelection, stated that it preferred another labor organization to the NMU, andthreatened union members with dismissal; (2) on June 14, 1944, dischargedPatrick T. Sheehan, and thereafter failed and refused to reemploy him becauseof his NMU membership and activities, and (3) by such acts interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.Prior to the hearing, the respondent filed its answer admitting the jurisdic-tional allegations of the complaint, but denying the commission of any unfairlabor practices.Pursuant to notice, a hearing was held at Cleveland, Ohio, and at Lorain,Ohio, on April 17, 1945, and on April 25, 1945, before the undersigned, ArthurLeff, the Trial Examiner duly designated by the Chief Trial Examiner. TheBoard and the respondent were represented at the hearing by counsel and theNMU by representatives.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedto all parties.Near the close of the hearing, the undersigned granted a motionof counsel for the Board to conform the pleadings to the proof with respect tothe spelling of names, dates, and other minor variances but not as to any sub-stantive matter.Near the close of the hearing the respondent moved for orders(F) striking those allegations of the complaint to which no reference was madein the charge, and (2) dismissing the complaint for want of proof.Ruling onthe respondent's motions was reserved.Following the hearing, the respondentwithdrew its motion to strike.The motion to dismiss is disposed of by therecommendations made belowAt the close of the hearing, counsel for the Boardand the respondent argued orally before the undersigned, and counsel for therespondent subsequently filed a brief with him 1Upon the record thus made and from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Delaware corporation with its principal offices and placeof business in Cleveland, Ohio, is engaged in the operation of bulk freight`vesselson the Great Lakes, carrying bulk freight such as coal, ore and grain to variousports on the Great Lakes.The respondent admits that it is engaged in commercewithin the meaning of the Act.1Following the close of the hearing, the Regional Director for the Eighth Region fileda motion to reopen the record in this proceeding and for leave to file an amended com-plaint.The said motion was denied by the Chief Trial Examiner. MIDLAND STEAMSHIP LINES,INC.521II.THE ORGANIZATIONINVOLVEDNational Maritime Union of America, affiliated with the Congress of Industrialorganizations, is a labor organization admitting to membership employees ofthe respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESI.IntroductionIn April 1943, the NMU began to organize the respondent's employees.Fol-lowing the filing of a representation petition in September 1943, the Board, onNovember 18, 1943, directed that an election be held among all unlicensed per-sonnel, including stewards, on the respondent's vessels.The election was orig-inally scheduled for 1943, but, the shipping season having ended before theelection could be held, it was thereafter postponed until the 1944 season.TheSeafarers' International Union of North America, Great Lakes District (A. F. L.),herein calle(Ithe SIU, having in the meantime made a claim of interest, the Board,on May 24, 1944, amended its Direction of Election to give the SIU a place onthe ballot.Balloting in the election took place from June 1, 1944 to June 8, 1944.A majority of the eligible voters participating in the election voted in favor ofthe NMU. On October 17, 1943, the Board, overruling the respondent's objectionsto the conduct of the election, certified the Union as the bargaining representa-tive of the respondent's unlicensed personnel'2.The alleged discriminatory discharge; alleged interference, restraint, andcoercionPatrick T Sheehan, who had previously been employed as a porter by therespondent during the navigatingseasons of1941, 1942, and 1943, having beenrehired in the same capacity for the 1944 season, on March 25, 1944, joined thecrew of the steamerL. N. Saunders. Jr.,a vessel on which he had worked duringthe preceding season.'As a porter, Sheehan was a member of the galley crewwhich, in addition to Sheehan, consisted of John E. Freitas, the steward, JohnMcArtney, the second cook, and Edward Nowasall, another porter.McArtneyhad served with Sheehan on theSaundersduring the previous season but Freitasand Nowasall were new to the vessel.As steward, Freitas was the supervisor incharge of the galley crew.'Freitas admitted while testifying that prior to theelection he had signed an SIU pledge card, but, so far as the record discloses, hedid not engage actively in the election campaign beyond expressing to McArtneyhis disapproval of the NMU on one occasion while McArtney was soliciting hismembership in the NMU.A member of the NMU since 1942, Sheehan was elected to the office of ship'sdelegate in the early part of April 1944.The record does not disclose the extentof his organizing activities, but his positionas union representative was admit-'The findings of fact made in this introductory paragraph are based in part upon theformal proceedings in the representation proceeding(In theMatter of Midland SteamshipLine,Inc.andNational Maritime Union of America,Case No. S-R-1295).The partieswere informed at the hearing that judicial notice would be taken of these proceedings.1The shipping season on the Great Lakes usually begins in the early part of April andends in November.4The supervisory status of stewards,conceded by the respondent,was recognized bythe Board in the representation proceeding,referred to above, but they were found,neverthe-less, to be appropriately in a bargaining unit of unlicensed personnel in view of the longestablished custom in the maritime industry. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDtedly known to the respondent.Sheehan testified that one morning in mid-April1344, Raymond McGary, First Mate of theSaunders,entered the dining room wherethe galley crew was eating, and addressed Sheehan as "Patty Sheehan, NMUdelegate."In response to McGary's salutation, Sheehan, according to his testi-mony, said, "So what?" and McGary replied, "I got orders from J. J. Freitas,° thegeneral manager, to put all delegates off the ship." Sheehan's testimony in thisrespect was corroborated by McArtney, and although partially denied by McGary,is credited by the undersigned eSheehan was discharged on June 14, 1944, 8 days after balloting in the Boardconducted election took place on board the steamer Saunders.The dischargewas effected by Freitas when the vessel reached the port of Ashtabula, Ohio.Freitis testified that he discharged Sheehan "because he wouldn't do his workand the other porter was threatening to quit."On the issue as to whether Sheehan properly performed his work during the1944 season, most of the facts are in substantial dispute. It is, however, notdisputed that when the galley crew began functioning at the start of the season,Freitas, the steward, after outlining to McArtney how he operated his galley andwhat he expected, turned over to McArtney, the second cook, the handling of theporters and the designation of their duties.McArtney, according to his testi-mony, gave Nowasall specific assignments, including the making of beds in theofficers' quarters, but did not expresslyassignany specific duties to Sheehan sincehe believed that Sheehan, because of his past experience, knew what his dutieswere.Freitas testified substantially as follows : After the vessel had made severaltrips, Freitas began to receive complaints from Nowasall that Sheehan was notperforming his fair share of the porter's work, particularly with reference to theofficers' quarters.Freitas at first referred the matter to McArtney, but afterMcArtney advised him that he could do nothing with Sheehan, Freitas withdrewfrom McArtney the responsibility over the porters which he had previously dele-gated to McArtney and himself assumed such responsibility.Thereafter, Freitasspoke to Sheehan on three occasions, twice before the election and once after theelection and admonished Sheehan that he would have to assume his burden of theporters' work.When thus spoken to, Sheehan displayed marked resentment, and,although increasing the quantity of his work somewhat after such talks, stillrefused to take care of the mates' quarters and failed to perform other workexpected of him such as the shining of brass. Sheehan's failure to perform hiswork led to continuing complaints from Nowasall about his work burden andthreats by the latter to quit, and also made it necessary for Freitas to help withsome of the porters' work. In consequence of the foregoing, Freitas concluded, hedecided to, and did, discharge Sheehan.Sheehan, on the other hand, denied that he had ever failed to perform any workrequired of him;' denied that there was any friction between him and Nowasallabout their respective work loads ; denied that Freitas had ever spoken to himJ. J Freitasis an uncleof John Freitas, the steward.eMcGary testified that he recalledaddressing Sheehan on one occasionas NMU dele-gate, but denied that he had said anything about putting delegates off the ship or havingany orders to that effect.According to McGary's version,Sheehan'sreply tohis saluta-tion was, "Where are you getting your news"' and that nothing further wassaid.SinceSheehan'spositionwith the NMU was well known, it is improbable that he would havemade the remark attributed to him by McGarySheehan's corroborated version, par-ticularly in view of McGary's partial admission,impressed the undersigned as reasonableand is credited.'Sheehanadmitted that he never made any of the beds in the officers' quarters, buttestifiedthat this was the duty of the other porter. MIDLAND STEAMSHIP LINES, INC.523about his work ; and asserted that during the 1944 season he performed preciselythe same work as he had done during preceding seasons.Nowasall did not testify'McArtney,a Board witness obviously friendly toSheehan, gavetestimonyto support Sheehan in the respects noted above.More-over, in response to direct questions, McArtney denied that he had ever heard anycomplaints about Sheehan's work, and denied further that Freitas had ever spokento him about Sheehan's work or had relieved him of responsibility over the portersbecause of his inability to manage Sheehan.However, interspersed in McArtney's testimony, are other statements made byhim which serve not only to impair his credibility, as well as that of Sheehan, inmaterial respects, but which reveal unmistakably that Sheehan's work was asubject of complaint and a cause of friction in the galley.Thus,McArtneytestified at one point:Eddie [Nowasall] seemed to think he was doing too much work, and hewould tell me to tell Pat [Sheehan]about it.Then I told Ed to fix the bedsas we were doing the year previous.Eddie objected to that and went to thesteward . . .He overruled me and from there on I said, "Well,if I have tofight with the porters,and get myself in wrong, to deuce with it."And at another point :Q. Did you have to go to the steward, in 1944, alid say "Now I can't handlethis situation,you take over?"A. No, I simply ignored the matter.Q. You ignored the matter?A. Yes,I refused to quarrel with them.And at a third point :Q. You stated on cross-examination that you turned the porters back toFreitas.Would you give us the approximate time of the season when youtold Freitas-A. No, I did not tell Freitas. I simply ignored the issue,seewhat Imean.Q.What was the approximate day on which you ignored them?A. The approximate date would be probably three weeks after we gotrunning.'Elsewhere in his testimony,McArtney expressly admitted that "Nowasall com-plained about doing too much work,"and that "Eddie[Nowasall] thought thatPat [Sheehan]wasn't doing enough."The excerpts from McArtney's testimony, quoted above, supply a key to atleast a partial resolution of the conflict in testimony heretofore noted, and, tothat extent, tend to authenticate Freitas' testimony in controverted aspects.Onthe basis of the entire record, the undersigned believes,and he finds,that frictiondid in fact exist in the galley during the 1944 season,friction arising fromNowasall's belief,which Freitas shared,that Sheehan was not performing hisproper share of the porters'work.Since,as it is found,Nowasall's complaintswere carried to Freitas who found it necessary to relieve McArtney of responsibil-ity over the porters because of McArtney's inability to cope with the situation,Sheehan's denial that Freitas ever spoke to him about his work, impresses theundersigned as neither reasonable nor credible,and it is so found,s Nowasall was no longer employedby the respondent at the timeof thehearingNeitherwere Freitas and McArtney.°This is about the time when Freitas,according to histestimony,referred Nowasall'scomplaintstoMcArtney and McArtneysaid he could do nothingwith SheehanMcArtney'sabove-quoted testimony thus appears to confirm Freitas' testimonyin that respect 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionIn support of his contention that Sheehan's discharge had a discriminatorymotivation, counsel for the Board relies upon (a) the statement made by McGaryto Freitas that he had orders from the general manager to put all union dele-gates off the boat; (b) upon testimony of McArtney (not heretofore reported)concerning part of a conversation overheard by him, after the election, betweenthe boat's chief engineer and Freitas, in which the chief engineer said, "Well,why don't you let him go and get a high school kid?" and Freitas replied, "Ithink I will.The election is overi10; and (c) upon the fact that Freitas, whoeffected the discharge, favored the SIU and opposed the NMU.The record does not warrant a conclusion that Freitas in discharging Sheehanwas acting upon express orders from the respondent's general manager or wasotherwise effectuating a policy dictated by higher management.McGary testi-fied that in fact he had no orders from the generalmanagerto put union dele-gates off the ship.McGary'sremarksto Sheehan were madeapproximately2 monthsbeforeSheehan'sdischarge.The intervening lapse of time tends tosubstantiateMcGary's testimony in this respect and to repeal a finding thatSheehan was discharged pursuant to such orders. So, too, does Freitas' con-versationwith the chiefengineershortly after the election.Freitas' state-ment, "I think I will [discharge Sheehan]", indicates that thedischargedecision rested with him personally and did not emanate from the generalmanager's office.Notwithstanding the allegation in the complaint that therespondent "engaged in a plan and continuous course of [anti-union] conduct,"the recordis singularlyfree of proof that except for McGary, any supervisoryemployee aboard the respondent's vessels engaged in any anti-union statements orconductAnd it is undisputed that, as first mate, McGary has no jurisdictionwhatever over the steward or the employees in the steward's department.Nor can the conversation between Freitas and the chief engineer be viewedas showing a discriminatory design.The equivocal reference to the electionis not inconsistent with a conclusion that Sheehan's discharge, although forcause, was withheld until after the election because of the implications adverseto the respondent which might otherwise have been read into a discharge ofa union delegate timed immediately prior to an election.While not controlling,the fact that the discharge was delayed until after the election, points morein the direction of nondiscriminatory than it does toward discriminatory motive.As a member of the bargaining unit, Freitas, although a supervisory employee,was free to express his views concerning his choice of representatives, and,standing alone, neither his designation of the SIU nor his statement to McArtneymay properly be construed as, an expression of the respondent's will. Itis true that if Freitas' discharge action had been prompted in whole or inpart by his disapproval of Sheehan's NMU activities, even though that disap-proval were a personal one, the respondent would have been responsible forthe action of its agent acting within the scope of his delegated authority.But,on the facts of the instant case, the undersigned is not persuaded that an in-ference of discriminatory motive can reasonably be spelled out from Freitas'adherence to the SIU, without more.10 Although Sheehan's name was not expressly mentioned in this conversation, McArtneytestified that other circumstances led him to the conclusion that reference was being madeto Sheehan.Freitas, who followed Sheehan on the stand,did not deny McArtney's testi-mony in this respect It is found that the conversation occurred substantially as testifiedby McArtney and that Sheehan was the object of the conversation. MIDLAND STEAMSHIP LINES, INC.525Sheehan's 4-year employment history and outstanding position in union organi-zation aboard theSaundersare, of course, factors entitled to considerable weightin any appraisal of the issue here under consideration.Had the record satis-factorily established that the respondent's contention as to its reason for dis-charging Sheehan was without foundation, or a mere pretext, these factorscombined with other circumstances in the record might have warranted aninference of discrimination.But part of the testimony of Sheehan and Mc-Artney relating to Sheehan's work in 1944 has been found not to be credibleand the balance of their testimony on this subject therefore takes on a dubiouscolor.It is not decisive that Sheehan at the start of the 1944 season may haveassumed andthereafter performed the identical work (neither more nor less)performed by him during the previous season when another steward had super-vision over the galley.The fact remains, as the record establishes, that Shee-han's work performance in 1944 gave rise to friction and dissatisfaction in thegalley, that Freitas sided with Nowasall when the latter made complaints, andthat Freitas believed as did Nowasall that Sheehan was not performing his fairshare of the porters' work.There is nothing in the record to support a con-clusionthat Freitaswas unreasonablein expecting more work of Sheehan,or that he acted in bad faith in supporting Nowasall.Under all the circum-stances the undersigned is not persuaded that the reason assigned by the re-spondent for Sheehan's discharge must be put aside as implausible or regardedas unreasonable. It is found that the Board has not sustained the burden ofestablishing-the allegations of the complaint that Sheehan was discriminatorilydischarged.The undersigned finds no substantial evidence to support the allegations ofthe complaint that the respondent urged, persuaded, and warned its employeesto refrain from voting for the Union in the election or that it expressed its pref-erence for another labor organization.The respondent contends that McGary'sstatement to Sheehan, noted above, could only be construed as meaning thatthe respondent's rule requiring passes to come aboard the vessel would be enforcedagainst outside union delegates and as having no application to persons likeSheehan who were already on the vessel as members of the crew. It is consideredunnecessary to pass on this contention, since the undersigned is not persuaded,on the record in this case, that McGary's remarks are sufficiently substantial,standing alone, to constitute interference, restraint, and coercion within themeaning of the Act. There being no other evidence of unfair labor practices, itwill be recommended that the complaintbe dismissed.Upon the basis of the foregoing, findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.The operations of the respondent, Midland Steamship Lines, Inc., constitutetrade, traffic, and commerce among the several States, within the meaning ofSection 2 (6) of the Act.2.National Maritime Union of America, affiliated with the Congress of Indus-trial Organizations, is a labor organization, within the meaning of Section 2 (5)of the Act.3.The respondent has not engaged in unfair labor practices within the meaningof Section 8 (1) of the Act.4.By discharging and refusing to reinstate Patrick T. Sheehan, the respondenthas not engaged in unfair labor practices within the meaning of Section 8 (3)of the Act. 526DECISIONS OF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint against Midland Steamship Lines,Inc., be dismissed in its entirety.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any pasty or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpact of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a brief insupport thereof. Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve a copythereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire permis-sion to argue orally before the Board, request therefor must be made in writingwithin ten (10) days from the date of the order transferring the case to theBoard.ARTHUR LE['F,Trial Examiner.Dated June 20, 1945.